DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Specie A, claims 1 – 12, in the reply filed on 5/11/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Allowable Subject Matter
Claims 8 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, taken alone or in combination, fails to disclose or render obvious a method comprising, among other things, wherein the HC process further comprises determining an HC configuration over a planned operational thermal environment that results in an optical signal quality below a planned operational level, wherein the optical signal quality is strong enough to avoid adverse threshold effects with an acceptable input impedance (RIN) and bandwidth (BW) behavior, while maintaining electrical interface signal integrity margins.

	The closest prior art of record, Louderback (U.S. PG Pub. # 2014/0186023 A1), teaches a health check operation (par. 0107) but fails to teach or suggest a HC configuration over a planned operational thermal environment that results in an optical signal quality below a planned operational level. 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Louderback (U.S. PG Pub. # 2014/0186023 A1) in view of Chang (U.S. Patent # 5,047,835) and further in view of Bonebright et al. (U.S. Patent # 5,828,476).
	In Re claims 1 – 5, ‘023 teaches a method for providing a space active optical cable (SAOC), the method comprising: providing a cable comprising one or more optical fibers (180), said cable having a first end (fig. 2); providing a first electrical transceiver (10) for coupling to said first end of said cable; providing a first enclosure (par. 0008, 0093) enclosing said first electrical transceiver and enclosing a light detector (80) and a first reflecting surface (par. 0038) configured to reflect a first incident light; 
configuring the light detector to convert a reflected light into a transmit (TX) electrical signal (inherent to photodetectors), and configuring the first reflecting surface to generate the reflected light by reflecting the first incident light from the one or more optical fibers (pars. 0036 – 0038).
	wherein said cable further comprises a second end (par. 0008), further comprising: providing a second electrical transceiver coupled to said second end of the cable (par. 0008); and providing an enclosed second electrical transceiver in a second enclosure enclosing a light source (par. 0008) and a second reflecting surface configured to reflect a second incident light (pars. 0031 – 0038);
configuring the first electrical transceiver and the second electrical transceiver to receive power and communicate signals including data, command, control, and telemetry signals (pars. 0008, 0009, 0067 – 0076, as telemetry means transmitting information to a distant source); 
configuring the second electrical transceiver to receive a receive (RX) electrical signal and to use the light source to generate the second incident light based on the RX electrical signal, wherein a reflecting surface of the second electrical transceiver is configured to reflect the second incident light onto the one or more optical fibers (pars. 0008, 0037 – 0038);

Furthermore, ‘023 teaches the SAOC to be used in aerospace and military and harsh environments (par. 0002).

	‘023 is silent to processing said first enclosure to provide a predetermined heat propagation and electromagnetic interference (EMI) specification and to include radiation hard components; and providing the cable and the first electrical transceiver to be radiation resistant.

	‘835 teaches attaching a metallic heat sink (34) to an enclosure (12 and 32) so as to adequately dissipate heat generated by electronic components and to also provide EMI shielding (col. 3, lines 49 – 68). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SAOC of ‘023 to attach a metallic heat sink as taught by ‘835 to the enclosure of ‘023 so as to allow for the dissipation (propagation) of heat from the transceiver at an adequate rate so as to maintain optimal operation and to adequately shield EMI from external environments at a level that doesn’t interfere with communications within the SAOC thus maintaining the integrity of operation of the SAOC.

The previous combination is silent to radiation hard components; and providing the cable and the first electrical transceiver to be radiation resistant.

	‘476 teaches using a radiation hard transceiver for use in military and space applications that can withstand radiation induced upsets in space applications (col. 1, lines 10 – 12, 27 – 29, 65 – 67, col. 2, lines 39 – 46).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SAOC of the previous combination to make the PINs and VCSELs and other components of the transceiver of ‘023 to be radiation hard (resistant to ionizing radiation) as taught by ‘476 so as to ensure optimal operation when the SAOC of the previous combination is used in aerospace, military and harsh environments thus creating a more robust and versatile SAOC as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an opaque jacket covering the optical fibers of ‘023 and therefore alleviating an ambient light (radiation) from affecting the signals traversing the optical fibers thereby making the cable also radiation resistant as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

In Re claim 6, the previous combination teaches the SAOC of claim 3 and shaping the first reflecting surface and the second reflecting surface (when the optical block is formed a turning mirror is also formed through shaping, by any means, to create the reflecting surface par. 0037 – 0038), but is expressly silent to coating with a reflective material including gold or silver to improve optical coupling efficiency.
However, it is well known in the art to use gold or silver as a coating on a reflecting surface to create a turning mirror as gold or silver allows for optimum optical coupling. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply silver or gold as a coating on the turning mirror surface so as to ensure optimum optical coupling to and from optical fibers and transceivers as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Louderback (U.S. PG Pub. # 2014/0186023 A1) in view of Chang (U.S. Patent # 5,047,835) in view of Bonebright et al. (U.S. Patent # 5,828,476) and further in view of Wieland et al. (U.S. Patent # 8,903,246 B2).
The previous combination teaches the SAOC of claim 3 and a health check as claimed (par. 0107) but is silent to doing so by using bit error rate (BER) and a receiver signal strength indicator (RSSI) in a sensitive low drive regime; 
‘246 teaches BER and RSSI using electrical interfaces (col. 17, lines 39 — 56, col. 16, table) to maximize performance of the transceiver (col. 18, lines 50 — 63) wherein a bandwidth is determined based on these characteristics thereby ensuring proper operation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of 246's circuitry into the SAOC of the previous combination so as to ensure proper operation in a range of conditions thereby creating a more robust SAOC.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874